United States Court of Appeals
                      For the First Circuit


No. 16-1567

                    UNITED STATES OF AMERICA,

                            Appellant,

                                v.

                           ALEX LEVIN,

                       Defendant, Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on October 27, 2017, is
amended as follows:

     On pages 14-15, footnote 6, change "a warrant for conduct it
knows to be illegal." with "a warrant to engage in conduct it knows
to be illegal."